DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/11/2020 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 16-32 are examined on the merits in this office action.

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  Claims 23 and 24 recite “an adhesive layer”, which should be “the adhesive layer”. Appropriate correction is required.
Claims 29-32 are objected to because of the following informalities:  Claims 29-32 recite “a man particle size”, which should be “a mean particle size”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “a transmittance of the gas barrier laminated film at 450 nm is 85.0% or more”. While there is support for a specific gas barrier laminated film comprising specific adhesive layer, gas barrier covering layer, inorganic film and substrate having transmittance at 450 nm of 85.0 % or more (see Table 1), there is no support for broad recitation of gas barrier laminated film having transmittance at 450 nm of 85.0 % or more.  Further, while there is support for specific transmittance at 450 nm, i.e. 85.5, 86.7, there is no support for broad recitation of transmittance at 450 nm of 85.0 % or more. This rejection affects all the dependent claims.
Claims 17, 19, 22 and 26 recite “a transmittance of the gas barrier laminated film at 450 nm is from 85.5 to 86.7 %”. While there is support for a specific gas barrier laminated film comprising specific adhesive layer, gas barrier covering layer, inorganic film and substrate having transmittance at 450 nm of 85.5 to 86.7 % (see Table 1), there is no support for broad recitation of gas barrier laminated film having transmittance at 450 nm of 85.5 to 86.7 %. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (EP 1634697 A1 cited in IDS) in view of Kuramoto et al. (US 2014/0087241 A1), Minamibori et al. (US 2015/0044546 A1 cited in IDS) and Nakamura et al. (US 2002/0074086 A1).
Regarding claims 16-24, Yamamoto discloses a gas barrier laminated film consisting two transparent gas barrier films and 1 to 30 microns thick adhesive layer formed between the transparent gas barrier films (see Abstract). Each of the transparent barrier films 8 (first barrier film and second barrier film) comprises base material 3, inorganic oxide film 4 and gas barrier coating layer 6 (see paragraph 0051 and Figure 4). The base material 3 (first and second substrate) is in direct contact with the in inorganic oxide film 4 (first and second inorganic thin film) (see Figure 4). The adhesive layer 2 is in direct contact with gas barrier coating layer 6 (i.e. first and second gas barrier covering layer) (see Figure 2). The thickness of gas barrier coating layer 6 (gas barrier covering layer) is 0.01 to 50 microns, i.e. 10 to 50000 nm (see paragraph 0059). The adhesive layer 2 is between the transparent barrier films 8. Accordingly, Yamamoto disclose a gas barrier laminated film consisting of a first substrate, a first inorganic thin film layer, a first gas barrier covering layer, an adhesive layer, a second gas barrier covering layer, a second inorganic thin film layer and a second substrate. 
Yamamoto does not explicitly disclose the distance between first inorganic film layer and the second inorganic thin film layer is from 5 microns or more and 10 microns or less. However, Yamamoto discloses that the thickness of adhesive layer is 1 to 30 microns (see Abstract). Further, the thickness of gas barrier coating layer (gas barrier covering layer) is 0.01 to 50 microns (see paragraph 0059). Therefore, the distance between the first inorganic film layer and second inorganic film layer is 1 + 0.01 + 0.01 to 30 + 50 + 50. That is, the distance between the first inorganic film and second inorganic film is 1.02 to 130 microns.
The base material is polyethylene terephthalate film (see paragraph 0037), which is identical to that utilized in the present invention (see paragraph 0027 of published application). The inorganic oxide film can be made of aluminum oxide (see paragraph 0038), which is identical to that utilized in the present invention (see paragraph 0033 of published application). 
Further, the gas barrier coating layers (gas barrier covering layers) are prepared by coating solution comprising water soluble polymer and metal alkoxide and/or their hydrolyzed 
Yamamoto do not disclose a matte layer. Yamamoto do not disclose adhesive layer comprising silica particles or zirconia particles. Yamamoto do not disclose each of a refractive index between the first gas barrier covering layer and the adhesive layer and a refractive index difference between the second gas barrier covering layer and the adhesive layer is 0.05 or less; and a transmittance of the gas barrier laminated film at 450 nm is 85.0% or more.  Yamamoto do not disclose the transmittance of the gas barrier laminated film at 450 nm is from 85.5% to 86.7%.
Kuramoto et al. disclose a matte coat layer on the outer surface of the outside substrate (see Abstract). The matte coat layer 6 is in direct contact with the outside substrate 2 (see Figure 1). The matte coat layer improves the molding properties and prevents the appearance from being impaired (see paragraph 0060). The matte coat layer consists of a heat-resistant resin component (binder resin) and inorganic or organic solid fine particles (see paragraph 0060). The average particle diameter of the fine particles is 1 to 10 microns in order to obtain desired gloss value, sufficient slipping properties and prevent falling of particles (see paragraph 0064). The content of the fine particles is in the range of 0.1 to 60 wt% in order to obtain improvement effect of the molding properties, prevent appearance impair and good slipping properties (see paragraph 0065).
In light of motivation for using a matte coat layer consisting of a heat resistant resin component and 0.1 to 60 wt% of inorganic or solid particles having average particle diameter of 1 to 10 microns directly in contact with outer surface of outer substrate disclosed by Kuramoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the 
Accordingly, Yamamoto in view of Kuramoto et al. disclose the gas barrier laminated film consisting of a matte layer, a first substrate, a first inorganic thin film layer, a first gas barrier covering layer, an adhesive layer, a second gas barrier covering layer, a second inorganic thin film layer and a second substrate.
Yamamoto in view of Kuramoto et al. do not disclose the thickness of the matte layer. Yamamoto in view of Kuramoto et al. do not disclose adhesive layer comprising silica particles or zirconia particles. Yamamoto in view of Kuramoto et al. do not disclose each of a refractive index between the first gas barrier covering layer and the adhesive layer and a refractive index difference between the second gas barrier covering layer and the adhesive layer is 0.05 or less; and a transmittance of the gas barrier laminated film at 450 nm is 85.0% or more. Yamamoto in view of Kuramoto et al. do not disclose the transmittance of the gas barrier laminated film at 450 nm is from 85.5% to 86.7%.
Minamibori et al. disclose a matte coat layer having thickness of 1 to 10 microns (see paragraph 0096). In a layer thinner than the lower limit value, the slippage improvement effect is small, and in a layer thicker than the upper limit value, the cost increases.
In light of motivation for using a matte coat layer having thickness of 1 to 10 microns disclosed by Minamibori et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use matte coat layer having thickness of 1 to 10 microns in Yamamoto in view of Kuramoto et al. in order to improve slippage and decrease cost, and thereby arrive at the claimed invention.
Yamamoto in view of Kuramoto et al. and Minamibori et al. do not disclose adhesive layer comprising silica particles or zirconia particles. Yamamoto in view of Kuramoto et al. and Minamibori et al. do not disclose each of a refractive index between the first gas barrier covering layer and the adhesive layer and a refractive index difference between the second gas barrier covering layer and the adhesive layer is 0.05 or less; and a transmittance of the gas barrier laminated film at 450 nm is 85.0% or more. Yamamoto in view of Kuramoto et al. and Minamibori et al. do not disclose the transmittance of the gas barrier laminated film at 450 nm is from 85.5% to 86.7%.
Nakamura et al. disclose an adhesive comprising a reinforcing agent such as inorganic fine particle that improves strength (see paragraph 0038). The inorganic fine particles can be silica or zirconia. The amount of reinforcing agent is 40 wt% or less. The particle diameter of the reinforcing agent is 1 microns or less, i.e. 1000 nm or less in order to secure the transparency of the adhesive layer. The amount and particle diameter of inorganic fine particles, i.e. silica and zirconia is identical to that utilized in the present invention (see paragraph 0059 of published application).
In light of motivation for using 40 wt% or less of reinforcing agent such as silica or zirconia having particle diameter of 100 nm or less in adhesive disclosed by Nakamura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 40 wt% or less of reinforcing agent such as silica or zirconia having particle diameter of 100 nm or less of Nakamura et al. in the adhesive layer of Yamamoto in view of Kuramoto et al. and Minamibori et al. in order to improve strength and secure transparency of adhesive layer, and thereby arrive at the claimed invention.
Accordingly, Yamamoto in view of Kuramoto et al., Minamibori et al. and Nakamura et al. disclose the gas barrier laminated film consisting of a matte layer, a first substrate, a first inorganic thin film layer, a first gas barrier covering layer, an adhesive layer, a second gas barrier covering layer, a second inorganic thin film layer and a second substrate identical to that 
Further, given that the gas barrier laminated film of Yamamoto in view of Kuramoto et al., Minamibori et al. and Nakamura et al. is identical to that presently claimed, it is obvious or inherent that a transmittance of the gas barrier laminated film at 450 nm is 85.0% or more. Given that the gas barrier laminated film of Yamamoto in view of Kuramoto et al., Minamibori et al. and Nakamura et al. is identical to that presently claimed, it is obvious or inherent that a transmittance of the gas barrier laminated film at 450 nm is from 85.5% to 86.7%.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (EP 1634697 A1 cited in IDS) in view of Kuramoto et al. (US 2014/0087241 A1), Minamibori et al. (US 2015/0044546 A1 cited in IDS) and Nakamura et al. (US 2002/0074086 A1) as applied to claims 16, 17, 18 and 20 above, further in view of Yoon (US 2014/0285998 A1).

Regarding claims 25-28, Yamamoto in view of Kuramoto et al., Minamibori et al. and Nakamura et al. disclose the gas barrier laminated film as set forth above. Yamamoto in view of Kuramoto et al., Minamibori et al. and Nakamura et al. do not disclose a wavelength conversion sheet.
Yoon disclose a wavelength conversion member comprising a wavelength conversion layer 530 sandwiched between upper and lower substrates 520 and 510 (see Figure 3 and paragraphs 0046-0048). The upper and lower substrates 520 and 510 directly make contact 
In light of motivation for using wavelength conversion member comprising a wavelength conversion layer sandwiched between upper and lower substrates having gas barrier properties (low oxygen permeability and low moisture permeability) disclosed by Yoon as described above, it therefore would have been obvious to one of the ordinary skill in the art to prepare a wavelength conversion member (wavelength conversion sheet) comprising a wavelength conversion layer (phosphor layer) comprising 0.5 to 5 wt% of quantum dots having diameter of about 1 nm to about 10 nm (phosphors) and gas barrier laminated films, wherein wavelength conversion layer is sandwiched between the gas barrier laminated films of Yamamoto in view of Kuramoto et al., Minamibori et al. and Nakamura et al. in order to protect the wavelength conversion layer by providing gas barrier properties of gas barrier laminated film, and thereby arrive at the claimed invention.
Further, given that the gas barrier laminated film have first substrate coated with outermost matte layer, it would have been obvious to one of the ordinary skills in the art to sandwich wavelength conversion layer between second substrates of gas barrier laminated films (i.e. second substrate of first gas barrier laminated film and second substrate of second gas barrier laminated film). Accordingly, Yamamoto in view of Kuramoto et al., Minamibori et al., .

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (EP 1634697 A1 cited in IDS) in view of Kuramoto et al. (US 2014/0087241 A1), Minamibori et al. (US 2015/0044546 A1 cited in IDS), Nakamura et al. (US 2002/0074086 A1) and Yoon (US 2014/0285998 A1) as applied to claims 29-32 above, further in view of Ito et al. (US 2014/0097461 A1 cited in IDS). 

Regarding claims 29-32, Yamamoto in view of Kuramoto et al., Minamibori et al., Nakamura et al. and Yoon disclose wavelength conversion sheet as set forth above. Yamamoto in view of Kuramoto et al., Minamibori et al., Nakamura et al. and Yoon do not disclose thickness of phosphor layer.
Ito et al. disclose thickness of phosphor layer is 20 to 150 microns (see paragraph 0045). If the thickness of phosphor layer is too small, the absolute amounts of phosphors become small accordingly, so that the light emission intensity tends to be insufficient. If the thickness is too large, the target chromaticity is not obtained.
In light of motivation for using phosphor particle having thickness of 20 to 150 microns disclosed by Ito et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use wavelength conversion layer having thickness of 20 to 150 microns in Yamamoto in view of Kuramoto et al., Minamibori et al., Nakamura et al. and Yoon in order to provide sufficient light emission intensity and to obtain the target chromaticity, and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered. In light of amendments, new grounds of rejections are set forth above. 

Applicants argue that the cited references do not teach or suggest the gas barrier laminated film, which has all the elements of claim 16, including a transmittance of the gas barrier laminated film at 450 nm is 85,0% or more. Applicant respectfully submit that using the PTO’s logic in the rejections, one of ordinary skill in the art could have arrived at films of Comparative Examples 1-4, which are outside the scope of claim 16, with the same probability as at films of Examples 1-5, which are within the scope of claim 16. However, according to Table 1, each of the films of Examples 1-5 has a transmittance at 450 nm is 85.0% or more, while for each of the films of Comparative Examples 1-4 a transmittance at 450 nm is less than 85.0%.
However, the data is not commensurate in scope given that there is only data for one specific matte layer with one thickness, one specific first substrate with one thickness, one specific first inorganic layer with one thickness, one specific first gas barrier layer with one thickness, three specific adhesive layers, one specific second gas barrier layer with one thickness, one specific second inorganic layer with one thickness, and one specific second substrate with one thickness while the present claims recite any type of matte layer in any thickness, any first and second substrate each in any thickness, any first and second inorganic film layer each in any thickness, any adhesive, and any first and second gas barrier covering layer in thickness of 100-1000 nm. 
Further, given that the gas barrier laminated film of Yamamoto in view of Kuramoto et al., Minamibori et al. and Nakamura et al. is identical to that presently claimed, it is obvious or inherent that the gas barrier laminated film of Yamamoto in view of Kuramoto et al., Minamibori 

Conclusion
43.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787